Title: To James Madison from Thomas Appleton, 23 May 1803 (Abstract)
From: Appleton, Thomas
To: Madison, James


23 May 1803, Leghorn. Encloses a duplicate list of American ships that arrived during 1802. The Adams convoyed several American merchantmen “into these roads,” then left immediately for Malta to avoid the usual fourteen-day quarantine. Has “long in vain endeavoured to diminish the quarantine” for U.S. ships, “but the dread of Contagion countervails all reasoning on the subject,” though because “many articles of merchandize can be brought on shore” during the term of quarantine, it is “less vexatious than it would at first appear.” It is not uncommon for an entire cargo to be sold and another purchased before the quarantine expires. Is “fully sensible of the humane intentions” of the U.S. government in allowing twelve cents per diem for the support of distressed seamen, but notes that the sum is inadequate for that purpose in Italian ports. “The article of beef is usually sold in our markets at eight pence Sterling the pound. At the hospital where all foreign seamen are received it requires eighteen pence per day, in any other part of the city they could not be attended, at less than double that Sum.” Leghorn’s central location and extensive trade have made it “as it were the entrepot of distressed seamen.” Has in many instances been compelled to exceed the sum allowed or “suffer them to perish in the streets from hunger and the inclemency of the seasons.” Wishes to receive instructions whether he should “apportion the bounty of government to the necessities of the individual, or … limit it to the twelve cents per diem.” Has learned “with much satisfaction” that Cathalan has “received the powers necessary” for supplying U.S. ships at French ports “within the boundaries of his consulate.” “I feel persuaded that this same generosity will be extended also in my favor.” Will not repeat his former comments on the subject but refers JM to his letter of 20 Feb. 1802. Nothing has happened in Etruria except the “declining health of the King,” which leaves that government “almost totally” in the hands of Count Salvatico, “at least that portion of it which is seperated from french interests.” Except for “some forms all italy may with truth be said to be subject to the same master,” and should present discussions between France and Great Britain end in war, the twenty-five thousand French troops garrisoned on the plains of Bologna “sufficiently indicate” Napoleon’s intentions toward the ports of Naples. The British have “totally evacuated Egypt,” thereby strengthening Malta. “At present there is no appearance of a restitution of the island to the grand Master who now resides in sicily.” Will make no observations on U.S. affairs with Barbary, as Morris and Cathcart will have sent JM details. Hopes “the little bust in alabaster of Gen. Washington” he sent to JM “last autumn” has been safely delivered. Asks JM to transmit the enclosed letters to the president.
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 7 pp.; docketed by Wagner as received 15 Aug. Enclosures not found.



   
   Appleton included the postscript to his 15 Jan. 1802 letter to JM, requesting appointment as naval agent, in his letter of 20 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:400, 481 and n.).



   
   See Appleton to JM, 8 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:559).



   
   A full transcription of this document has been added to the digital edition.

